MALLARD, Chief Judge.
Judge Canaday tried the case and signed appeal entries including an order extending the time for service of the case on appeal and countercase. The case on appeal was apparently not served within the time allowed in Judge Canaday’s order, and the defendant sought and obtained an order from Judge Peel extending the time in which to serve the case on appeal. Although Judge Peel allowed this order, under Rule 50 of the Rules of Practice in the Court of Appeals, only the trial judge may extend the time for service of the case on appeal, and this order of Judge Peel was therefore ineffective.
The appeal is subject to be dismissed for failure to docket the record on appeal in this court within the time required by the rules: The judgment appealed from was entered on 3 June 1971. The appeal was docketed on 3 November 1971. Under Rule 5 of the Rules of Practice in this court, it is provided that if the appeal is not docketed within ninety days after the date of the judgment, the trial tribunal may, for good cause, “extend the time not exceeding sixty days, for docketing the record on appeal.” On 2 August 1971, Judge Peel entered an order in which he extended the time for docketing this appeal to “sixty days *125after 3 September 1971.” This exceeded the authority of Judge Peel. By the rules he was authorized to extend the order for sixty days after the expiration of ninety days from the date of the judgment appealed from. It should be noted that the time for docketing is stated in “days,” not “months.” From 3 June, the date of the judgment appealed from, to 3 November, the date of the docketing, there are three months that have thirty-one days, to-wit: July, August and October. While Wednesday, 3 November 1971, was five “months” after 3 June 1971, it was 153 days after the date of the judgment appealed from and the docketing of the appeal on that date was too late under the rules of this court. However, we do not dismiss the appeal but consider it on the merits.
The evidence for the State revealed that Taylor and Floyd’s wife, Nellie, a co-defendant, first conspired with each other to kill and murder Floyd. After that, the defendant Hamby entered the conspiracy. Taylor paid out thirty-one hundred dollars to have Floyd killed, but before the murder was accomplished, the authorities learned of the conspiracy.
We have carefully considered the defendant’s assignments of error and find no prejudicial error either in the admission of evidence or the charge of the court to the jury. We hold that the defendant Taylor has received a fair trial, free from prejudicial error.
No error.
Judges Morris and Parker concur.